Citation Nr: 1800544	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-21 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left testicular and/or scrotal disability, to include varicocele and hydrocele.

2.  Entitlement to service connection for a right testicular and/or scrotal disability, to include varicocele and hydrocele.

3.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2014 Statement of the Case, the RO addressed the issues of entitlement to service connection for a hernia, left varicocele, right testicle disability, and erectile dysfunction.  Thereafter, the Veteran submitted a June 2014 VA Form 9 expressly perfecting his appeal only as to the service connection claims for a left varicocele, right testicle disability, and erectile dysfunction.  However, in the January 2017 Certification of Appeal, the RO erroneously included the issue of entitlement to service connection for a hernia.  While his representative references this claim in their November 2017 Written Brief Presentation, the Board finds the VA has taken no other action indicating this issue remains on appeal.  Accordingly, the Board finds the appeal has not been perfected as to this issue.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 46-7 (2009).

Considering the evidence of record, the Board has broadened and re-characterized the Veteran's service connection claim for a left varicocele to a claim for a left testicular and/or scrotal disability, to include varicocele and hydrocele; and his service connection claim for a right testicle condition to a claim for a right testicular and/or scrotal disability, to include varicocele and hydrocele.  See Clemons vs. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of entitlement to service connection for prostate cancer, to include as secondary to the Veteran's exposure to harmful chemicals in service, has been raised by the record in the November 2017 Written Brief Presentation by his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.

REMAND

Preliminarily, a review of the claims file indicates the Veteran has continued to receive treatment at the Orlando VA medical center (VAMC) during the pendency of this appeal.  However, the VA treatment records associated with the claims file end in March 2012.  See November 2017 Written Brief Presentation.  Therefore, a remand is necessary to obtain all relevant outstanding VA treatment records.

The Veteran contends that his left varicocele, right testicular disability, and erectile dysfunction stem from his service.  See September 2010 Statement in Support of Claim; July 2011 Veteran's Application for Compensation and/or Pension; November 2017 Written Brief Presentation (suggested for the first time that his disabilities were related to his diagnoses of urinary tract infection and gonorrhea in service).

In March 2012, the Veteran underwent a VA examination with respect to these claims.  March 2012 Male Reproductive Systems Conditions VA Examination Report.  Upon examination, the VA examiner found no evidence of a left varicocele.  The only testicular abnormality found was a soft mass in his right testicle, which was consistent with hydrocele.  Notwithstanding this finding, the VA examiner proffered a negative nexus opinion citing that his right testicle was normal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, while the VA examiner confirmed he had erectile dysfunction, no nexus opinion was proffered.  
As another matter, despite acknowledging the Veteran's diagnosis of moderate, bilateral hydrocele in 2010, the VA examiner failed to address it further.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013); see also September 2010 Statement in Support of Claim (the Veteran filed an informal claim for service connection).  Similarly, the VA examiner failed to discuss a December 2010 VA Urology Consult, which noted an assessment of a possible left varicocele.

Given the above, the March 2012 Male Reproductive Systems Conditions VA Examination Report is inadequate to adjudicate these claims.  

The Board acknowledges there are two other nexus opinions of record, both of which were authored by Veteran's VA primary care physician.  In a June 2011 VA Administrative Note, his VA physician opined it was at least as likely as not that his right testicle condition and left varicocele began in service.  However, the VA physician did not identify what the right testicle condition was, nor provided any supporting rationale for either condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Subsequently, in an August 2014 VA Administrative Note, the VA physician opined it was at least as likely as not the Veteran's current varicocele and his right testicular pain were the result of his service.  In doing so, the VA physician did not clarify which side the varicocele affected; did not identify a right testicle condition, other than pain; nor provided any supporting rationale for either condition.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (holding that pain alone is not a disability); Nieves-Rodriguez, supra.

For the reasons above, the Board finds there is no adequate nexus opinion of record to adjudicate these claims.  As such, a remand is necessary to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate development necessary to obtain a copy of all treatment records pertinent to these claims from the Orlando VAMC and its affiliated facilities, as well as any other VAMC or private treatment provider identified by the Veteran.

2. Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his claimed left testicular and/or scrotal disability, right testicular and/or scrotal disability, and erectile dysfunction.

After reviewing the complete record, the examiner should:

a) Identify whether he has or has had any testicular and/or scrotal conditions during the pendency of these claims, regardless of whether it has resolved, to include varicocele and hydrocele.

If he has or has had a testicular and/or scrotal condition during the pendency of these claims, for each condition identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his diagnosis of a left varicocele, urinary tract infection, and/or Neisseria gonorrhea in service, and explain why.  Without rationale for any opinion rendered, the opinion is inadequate.  

In rendering an opinion, the examiner should discuss the August 2014 VA Administrative Note, which documented diagnoses of varicocele and right testicular pain, and linked them both to his service.

b) With respect to his erectile dysfunction, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his diagnosis of a left varicocele, urinary tract infection, and/or Neisseria gonorrhea in service, and explain why.  Without rationale for any opinion rendered, the opinion is inadequate.  

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

